Exhibit COMPASS MINERALS INTERNATIONAL, INC. as Company, the GUARANTORS named herein and U.S. BANK NATIONAL ASSOCIATION, as Trustee INDENTURE Dated as of June 5, 2009 8% Senior Notes due 2019 CROSS-REFERENCE TABLE TIA Section Indenture Section 310(a )(1) 7.10 (a )(2) 7.10 (a )(3) N.A. (a )(4) N.A. (a )(5) 7.8; 7.10 (b ) 7.8; 7.10; 11.2 (c ) N.A. 311(a ) 7.11 (b ) 7.11 (c ) N.A. 312(a ) 2.5 (b ) 11.3 (c ) 11.3 313(a ) 7.6 (b )(1) 7.6 (b )(2) 7.6 (c ) 7.6; 11.2 (d ) 7.6 314(a ) 4.8; 4.10 (b ) N.A. (c )(1) 7.2; 11.4; 11.5 (c )(2) 7.2; 11.4; 11.5 (c )(3) N.A. (d ) N.A. (e ) 11.5 (f ) N.A. 315(a ) 7.1(b) (b ) 7.5 (c ) 7.1 (d ) 6.5; 7.1(c) (e ) 6.11 316 (a )(last sentence) 2.9 (a )(1)(A) 6.5 (a )(1)(B) 6.4 (a )(2) N.A. (b ) 6.7 (c ) 9.5 317(a )(1) 6.8 (a )(2) 6.9 (b ) 2.4 318(a ) 11.1 (c ) 11.1 N.A. means Not Applicable. Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1.1. Definitions 1 1.2. Incorporation By Reference of TIA 26 1.3. Rules of Construction 27 ARTICLE II THE SECURITIES 2.1. Form and Dating 27 2.2. Execution and Authentication 28 2.3. Registrar and Paying Agent 29 2.4. Paying Agent To Hold Assets in Trust 30 2.5. Holder Lists 30 2.6. Transfer and Exchange 30 2.7. Replacement Securities 31 2.8. Outstanding Securities 32 2.9. Treasury Securities 32 2.10. Temporary Securities 32 2.11. Cancellation 32 2.12. Defaulted Interest 32 2.13. CUSIP and ISIN Numbers 33 2.14. Restrictive Legends 33 2.15. Book-Entry Provisions For Global Security 35 2.16. Special Transfer Provisions 36 ARTICLE III REDEMPTION 3.1. Notices To Trustee 39 3.2. Selection of Securities To Be Redeemed 39 3.3. Notice of Redemption 39 3.4. Effect of Notice of Redemption 40 3.5. Deposit of Redemption Price 40 3.6. Securities Redeemed in Part 40 ARTICLE IV COVENANTS 4.1. Payment of Securities 40 4.2. Maintenance of Office or Agency 41 4.3. Limitation On Restricted Payments 41 -i- Page 4.4. Limitation on Incurrence of Additional Indebtedness 44 4.5. Corporate Existence 44 4.6. Payment of Taxes and Other Claims 45 4.7. Maintenance of Properties and Insurance 45 4.8. Compliance Certificate; Notice of Default 45 4.9. Compliance With Laws 46 4.10. Reports To Holders 46 4.11. Waiver of Stay, Extension or Usury Laws 47 4.12. Limitations on Transactions With Affiliates 47 4.13. Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries 48 4.14. Limitation on the Issuance and Sale of Capital Stock of Restricted Subsidiaries 49 4.15. Limitation on Issuances of Guarantees By Restricted Subsidiaries 50 4.16. Limitation on Liens 50 4.17. Change of Control 51 4.18. Limitation on Asset Sales 53 4.19. Limitation on Layering Indebtedness 55 4.20. Suspension of Covenants 56 ARTICLE V SUCCESSOR CORPORATION 5.1. Merger, Consolidation and Sale of Assets 57 5.2. Successor Corporation Substituted 59 ARTICLE VI DEFAULT AND REMEDIES 6.1. Events of Default 59 6.2. Acceleration 60 6.3. Other Remedies 61 6.4. Waiver of Past Defaults 61 6.5. Control By Majority 61 6.6. Limitation on Suits 61 6.7. Rights of Holders To Receive Payment 62 6.8. Collection Suit By Trustee 62 6.9. Trustee May File Proofs of Claim 62 6.10. Priorities 62 6.11. Undertaking For Costs 63 6.12. Restoration of Rights and Remedies 63 6.13. Rights and Remedies Cumulative 63 ARTICLE VII TRUSTEE 7.1. Duties of Trustee 63 7.2. Rights of Trustee 64 7.3. Individual Rights of Trustee 65 -ii- Page 7.4. Trustee’s Disclaimer 65 7.5. Notice of Default 65 7.6. Reports By Trustee To Holders 66 7.7. Compensation and Indemnity 66 7.8. Replacement of Trustee 67 7.9. Successor Trustee By Merger, Etc. 68 7.10. Eligibility; Disqualification 68 7.11. Preferential Collection of Claims Against the Company 68 ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE 8.1. Termination of the Company’s Obligations 68 8.2. Legal Defeasance and Covenant Defeasance 69 8.3. Conditions To Legal Defeasance or Covenant Defeasance 70 8.4. Application of Trust Money 71 8.5. Repayment To the Company 72 8.6. Reinstatement 72 ARTICLE IX AMENDMENTS, SUPPLEMENTS AND WAIVERS 9.1. Without Consent of Holders 72 9.2. With Consent of Holders 73 9.3. [Reserved] 74 9.4. Compliance With TIA 74 9.5. Revocation and Effect of Consents 74 9.6. Notation on or Exchange of Securities 74 9.7. Trustee To Sign Amendments, Etc. 75 ARTICLE X GUARANTEE OF SECURITIES 10.1. Unconditional Guarantee 75 10.2. Limitations on Guarantees 76 10.3. Execution and Delivery of Guarantee 76 10.4. Release of a Guarantor 77 10.5. Waiver of Subrogation 77 10.6. Immediate Payment 78 10.7. No Setoff 78 10.8. Obligations Absolute 78 10.9. Obligations Continuing 78 10.10. Obligations Not Reduced 78 10.11. Obligations Reinstated 78 10.12. Obligations Not Affected 79 10.13. Waiver 80 10.14. No Obligation to Take Action Against the Company 80 -iii- Page 10.15. Dealing With the Company and Others 80 10.16. Default and Enforcement 80 10.17. Amendment, Etc. 81 10.18. Acknowledgment 81 10.19. Costs and Expenses 81 10.20. No Merger or Waiver; Cumulative Remedies 81 10.21. Survival of Obligations 81 10.22. Guarantee in Addition to Other Obligations 81 10.23. Severability 81 10.24. Successors and Assigns 81 ARTICLE XI MISCELLANEOUS 11.1. TIA Controls 82 11.2. Notices 82 11.3. Communications by Holders With Other Holders 83 11.4. Certificate and Opinion as to Conditions Precedent 83 11.5. Statements Required in Certificate or Opinion 83 11.6. Rules by Trustee, Paying Agent, Registrar 84 11.7. Legal Holidays 84 11.8. Governing Law 84 11.9. No Adverse Interpretation of Other Agreements 84 11.10. No Recourse Against Others 84 11.11. Successors 84 11.12. Duplicate Originals 84 11.13. Severability 84 Exhibit A — Form of Initial Note Exhibit B — Form of Exchange Note Exhibit C — Form of Certificate for Transfers to Non—QIB Accredited Investors Exhibit D — Form of Certificate for Transfers Pursuant to Regulation S Exhibit E — Guarantee Exhibit F — Form of Unrestricted Note Note: This Table of Contents shall not, for any purpose, be deemed to be part of this Indenture -iv- INDENTURE dated as of June 5, 2009 among COMPASS MINERALS INTERNATIONAL, INC., a Delaware corporation (the “Company”), the Guarantors (as defined herein) and U.S. BANK NATIONAL ASSOCIATION as trustee (the “Trustee”). The
